DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to the amendment filed 23 March 2021. As directed by the amendment claims 1, 5, 6, 12 and 17 have been amended, and claims 4, 9, 15, 20 have been cancelled. Thus, claims 1-3, 5-8, 10-14, 16-19 and 21 are presently pending in this application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Edwards on 12 April 2021.
The application has been amended as follows: 
1. (Currently Amended) A computer-implemented method comprising: 
determining a total sleep time desired by a user; 
calculating, using the total sleep time and prior to a start of a sleep cycle, a cycle duration for the sleep cycle, wherein the sleep cycle comprises a first, second, third, fourth, and fifth sleep 
calculating a first, second, third, fourth, and fifth stage time for the first, second, third, fourth, and fifth sleep stages respectively, resulting in stage times for each sleep stage, wherein calculating the stage times comprises: 
determining an average stage time for each sleep stage respectively, resulting in a first, second, third, fourth, and fifth average stage time; 
calculating an average cycle duration using the first, second, third, fourth, and fifth average stage times; 
calculating a ratio of each average stage time to the 
calculating the first, second, third, fourth, and fifth stage time by multiplying the cycle duration and the first, second, third, fourth, and fifth ratios respectively; 
generating a first, second, third, fourth, and fifth external parameter for the first, second, third, fourth, and fifth sleep stages respectively, wherein the external parameters are parameters to facilitate a transition between sleep stages, and wherein the generating is based on a training phase that analyzes sleeping patterns and gathers training data from numerous observations for a machine learning model; and 
executing the first, second, third, fourth, and fifth external parameters upon reaching the calculated stage time for the corresponding sleep stages to induce a next sleep stage.

17. (Currently Amended) A computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the 
determining a total sleep time desired by a user; 
calculating, using the total sleep time and prior to a start of a sleep cycle, a cycle duration for the sleep cycle, wherein the sleep cycle comprises a first, second, third, fourth, and fifth sleep stage, and wherein the calculating results in an integer number of sleep cycles occurring in the total sleep time desired by the user; 
calculating a first, second, third, fourth, and fifth stage time for the first, second, third, fourth, and fifth sleep stages respectively, resulting in stage times for each sleep stage, wherein calculating the stage times comprises: 
determining an average stage time for each sleep stage respectively, resulting in a first, second, third, fourth, and fifth average stage time; 
calculating an average cycle duration using the first, second, third, fourth, and fifth average stage times; 
calculating a ratio of each average stage time to the 
calculating the first, second, third, fourth, and fifth stage time by multiplying the cycle duration and the first, second, third, fourth, and fifth ratios respectively; 
generating a first, second, third, fourth, and fifth external parameter for the first, second, third, fourth, and fifth sleep stages respectively, wherein the external parameters are parameters to facilitate a transition between sleep stages, and wherein the generating is based on a training  phase that analyzes sleeping patterns and gathers training data from numerous observations for a machine learning model; and 


Allowable Subject Matter
Claims 1-3, 5-8, 10-14, 16-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or reasonably suggest, in combination with the additional limitations of the base claims, calculating a first, second, third, fourth, and fifth stage time for the first, second, third, fourth, and fifth sleep stages respectively, resulting in stage times for each sleep stage, wherein calculating the stage times comprises: determining an average stage time for each sleep stage respectively, resulting in a first, second, third, fourth, and fifth average stage time; calculating an average cycle duration using the first, second, third, fourth, and fifth average stage times; calculating a ratio of each average stage time to the average cycle duration, resulting in a first, second, third, fourth, and fifth ratio; and calculating the first, second, third, fourth, and fifth stage time by multiplying the cycle duration and the first, second, third, fourth, and fifth ratios respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517.  The examiner can normally be reached on Monday thru Friday 9 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAYLEE R WILSON/Primary Examiner, Art Unit 3791